     Todd P. Emanuel (SBN 169301)
1    Emanuel Law Group
     411 Borel Avenue, Suite 425
2    San Mateo, California 94402
     Telephone: (650) 369-8900
3    Facsimile: (650) 369-8999
4    todd@teinjurylaw.com

5    Michael A. Farbstein (107030)
     Farbstein & Blackman, A Professional Corporation
6    411 Borel Avenue, Suite 425
     San Mateo, California 94402
7    Telephone: (650) 554-6200
     Facsimile: (650) 554-6240
8    maf@farbstein.com
9    Attorneys for LISA NOVAK and PATRICK NOVAK
10
                                    UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13   LISA NOVAK and PATRICK NOVAK, as the                       Case No.: 1:20-cv-00301-DAD-SKO
     heirs and representatives of the decedent, Michael
14   Robert Novak,
15                                                              STIPULATION AND ORDER TO
                    Plaintiffs,                                 CONTINUE NON-EXPERT
16          v.                                                  DISCOVERY DEADLINE
17   CITY OF MADERA, a municipal entity of the                  (Doc. 25)
18   State of California, KAYLA CLARK, DORIAN
     LASSO, ROBERT MAHONEY, and ANTHONY
19   MARTINEZ, and DOES 1 through 10, inclusive,
20                         Defendants.
21
22                                              STIPULATION
23          Pursuant to Federal Rule of Civil Procedure 16(b)(4), plaintiffs Lisa Novak and Patrick Novak
24   (“Plaintiffs”) and defendants Madera, Kayla Clark, Dorian Lasso, Robert Mahoney, and Anthony
25   Martinez (“Defendants”) (collectively, the “Parties”) stipulate as follows:
26          1. Section VI of the Court’s July 7, 2020 Scheduling Order (Dkt. No. 12) set a deadline of
27   May 3, 2021 to complete all non-expert discovery, including motions to compel any non-expert
28   discovery.
     Stipulation and Order to Continue Pleading Amendment Deadline

                                                          -1-
1           2. The Parties have completed six (6) depositions to date. Three (3) additional depositions are
2    necessary and have not yet occurred. In addition, a third-party witness just came to the attention of
3    Plaintiffs’ counsel on Friday, April 23, 2021, and may also need to be deposed.
4           3. Lead counsel for Plaintiffs began trial in person on April 20, 2021 in Torres, et al. v.
5    Scaffold Works, Inc., Santa Clara County Superior Court Case No. 17CV316321. The trial is expected
6    to be completed on approximately June 9, 2021.
7           4. This stipulation and proposed order continues only the date to complete non-expert
8    discovery, including motions to compel any non-expert discovery; it does not alter any other dates this
9    Court set. The only continuance of any of the deadlines set forth in the Court’s July 7, 2020
10   Scheduling Order that the Parties sought and obtained was the deadline to amend the pleadings.
11          5. The Parties agree that good cause exists to continue the deadline to complete non-expert
12   discovery, including motions to compel any non-expert discovery, from May 3, 2021 to July 9, 2021.
13   This continuance will permit them time to complete all necessary non-expert discovery after Plaintiff’s
14   counsel’s trial concludes.
15          It is so stipulated.
16   Dated: April 29, 2020                           EMANUEL LAW GROUP
17
                                                By: /s/ Todd P. Emanuel
18                                                       Todd P. Emanuel
                                                         Attorney for Plaintiffs
19                                                       LISA NOVAK and PATRICK NOVAK
20
21   Dated: April 29, 2020                 ALLEN, GLAESSNER, HAZELWOOD & WERTH
22
                                                By: /s/ Patrick Moriarty (authorized on 04/29/2021)
23                                                       Patrick Moriarty
                                                         Attorney for Defendants
24                                                       MADERA, KAYLA CLARK, DORIAN LASSO,
                                                         ROBERT MAHONEY, and ANTHONY
25                                                       MARTINEZ
26
27
28

     Stipulation and Order to Continue Pleading Amendment Deadline

                                                        -2-
1                                                   ORDER
2             Pursuant to the parties’ above stipulation (Doc. 25), and for good cause shown, IT IS HEREBY
3    ORDERED that deadline to complete non-expert discovery, including motions to compel any non-

4    expert discovery, is continued from May 3, 2021 to July 9, 2021. All other dates set forth in the

5    Scheduling Order (Doc. 12) shall remain unchanged.

6
     IT IS SO ORDERED.
7
8    Dated:     May 3, 2021                                      /s/   Sheila K. Oberto          .
9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order to Continue Pleading Amendment Deadline

                                                       -3-
